                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:12-CR-00015-KDB-DCK
USA                                         )
                                            )
    v.                                      )              ORDER
                                            )
ANTHONY CALDWELL                            )
                                            )

         THIS MATTER is before the Court on the defendant’s pro se pleading

requesting a sentence reduction pursuant to Amendment 782 to the Sentencing

Guidelines (Doc. No. 50).

         This Court has previously ruled that Amendment 782 provides no change in

the guideline calculations in this case. (Doc. No. 45: Order denying Sentence

Reduction at 1).

         Defendant pled guilty on August 21, 2012, to possession with intent to

distribute cocaine base 21 U.S.C. §§ 841(a) and (b)(1)(C) (Count One), and

possession with intent to distribute cocaine base 21 U.S.C §§ 841(a) and (b)(1)(C)

(Count Two). At sentencing on July 8, 2013, the Court determined the base offense

level of 12, based on defendant being responsible for 1.4 grams of cocaine base. The

total offense level, however, was 29 pursuant to USSG §4B1.1(b)(career offender

status). This produced a guidelines range of 151 to 188 months. The Court imposed

a sentence of 151 months’ imprisonment.

         Amendment 782 only serves to amend those base offense levels found in

USSG §§2D1.1 and 2D1.11. In this case, defendant’s drug base offense level cannot

fall any further. Moreover, his total offense level remains unchanged pursuant to
              §4B1.1(b). Therefore, defendant’s guideline range is the same now as it was at

              sentencing. There is no change in the guideline range calculations and Amendment

              782 is not applicable in this case.

                      IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 50)

              is DENIED.

                      The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.



Signed: November 6, 2019




                                                          2
